COURT OF APPEALS
FOURTH COURT OF APPEALS DISTRICT jjg. court oH Appeals Number:04-y9-00739-CR
CADENA-REEVES JUSTICE CENTER          Trial Court Case Number:98-CR-3488
300 DOLOROSA,SUITE 3200               Style: James Rebector
SAN ANTONIO/TEXAS 78205-3037          v.
                                      The   State   of   Texas



                                   Thursday/June 30-^016

Dear Mr- Carmen De Leon/Deputy Clerk/Ext-53262/1 am mailing a letter about a
     letter that was mailed to me on June 16/2016 stating the price JDor some
copoies to be mailed back to me ^or a total o!^ $^.20. i a^^m^ing a money
order. This also includes the judgment for the motion to revWon 04-g9-00611-CR
This price also includes postage. Once payment is received the records will be
copiedand forwarded to the below address.




                                      Sincerely requesting/



                                            lES REBECTOR#896933
                                       ^FRED D.HUGHES UNIT / 7^1-11-023
                                       ROUTE 2/BOX 4400
                                       GATESVILLE/TEXAS 76597




                                                                                      .a:


                                                                                      f-Tt
                                                                                    2:t-5




                                                                          3am
                                                                          3:    ;• • "'''-1
                                                                          o
                                                                 X   I'         -    :f